Citation Nr: 1114899	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2006 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  The appeal is currently handled by the New York, New York VA RO.

The Veteran was afforded a hearing in April 2010 before the undersigned Veterans Law Judge sitting at New York, New York.  The transcript is of record.

The issue of entitlement to service connection for a painful scar related to a right toe amputation was raised at the hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With respect to the increased rating claims, the Veteran testified that his PTSD and right knee symptomatology was more severely disabling than reflected by the currently-assigned disability evaluations.  He has not had VA examinations since June 2006.  As such, VA examinations are needed to ascertain the current status of his disabilities. 

As to the issue of service connection for a right hip disorder, during the hearing, the Veteran testified that his treating physician had told him that a right hip disorder was related to an altered torso alignment on account of the amputated right toes.  The Veteran has not had a VA examination, and there is no clinical data that provide an opinion relative to the right hip.  Therefore, the Board does not have the requisite information to grant or deny service connection for a right hip disorder on a secondary basis at this time and an examination with opinion is needed.  

Additionally, the Veteran testified that he would receive further treatment within a week or so, and had had an appointment two weeks before.  He stated that he received continuing treatment at Montrose VA, for knee and psychiatric disabilities, had a future appointment there within the month, and had been admitted there for an extended period between May and November 2009 for PTSD.  

The Veteran related that he had had magnetic resonance imaging (MRI) of the right knee in September 2009 at the Twenty-Third Street VA facility in Manhattan, and had an upcoming appointment in this regard.  He stated that he received treatment at the Brooklyn VA for memory loss as a symptom of PTSD.  He related that his primary doctor was in Poughkeepsie, NY.  

The record thus indicates that the appellant has received and continues to obtain considerable VA treatment at various facilities.  However, the Board's review of the claims folder reflects that the most recent records date through March 2007.  Therefore, VA records dating from April 2007 to the present should be requested from the named facilities and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA inpatient and outpatient clinical records from the Castle Point, Montrose, Twenty-Third Street, Brooklyn, and Poughkeepsie, NY VA facilities from April 2007 through the present, and associate them with the claims folder.

2.  Thereafter, the Veteran should be afforded an examination to determine the current status of the service-connected PTSD.  The claims folder should be made available to the examiner.  All necessary tests and studies, including appropriate psychological studies, if indicated, should be conducted to identify the degree of social and occupational impairment attributable to PTSD.  The clinical findings should be delineated in detail.

The examiner should also provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale.  The examiner is asked to address the specific criteria for mental disorders under 38 C.F.R. § 4.125 through § 4.130 (2010) (to be provided by the RO) and identify those criteria met by the Veteran, to include whether he has deficiencies in each of the following areas: work, school, family relations, judgment, thinking, and mood due to PTSD.

3.  The Veteran should also be scheduled for an examination to assess the current status of his service-connected right knee, and for an opinion as to whether he has right hip disability secondary to service-connected right toe amputations and/or right knee.  The claims folder must be provided to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

a) The examiner should specify whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express functional loss in terms of additional degrees of limitation of motion beyond that clinically shown, if demonstrated.

b)  The examiner should provide the probable etiology of a right hip condition, if any, and state whether it is at least as likely as not (i.e., probability of 50 percent or more) a right hip disorder is secondary to or has been aggravated by service-connected amputation of the right great and second toes and/or right knee.  If aggravation is found, the examiner should offer an assessment of the extent of additional disability resulting from aggravation by the right toe amputations/right knee.  A complete rationale for the opinion must be provided by the examiner.

4.  The RO should ensure that the medical reports requested above comply with this remand.  If a report(s) is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If a benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


